Order entered May 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00273-CV

                    CAROLYN S. THOMAS, Appellant
                                V.
                 DALLAS HOUSING AUTHORITY, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-00824
                                  ORDER

      Before the Court is appellant’s May 3, 2021 motion in which she appears to

be seeking an extension of time to pay the appellate filing fee. We GRANT the

motion and ORDER appellant to, no later than June 3, 2021, either pay the fee or

file written verification she is entitled to proceed without payment of costs in

accordance with Texas Rule of Civil Procedure 145 and/or Texas Rule of

Appellate Procedure 20.1

      As the Court has previously cautioned, failure to comply may result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 42.3(c).



                                             /s/    CRAIG SMITH
                                                    JUSTICE